      Case 4:19-cv-03425-JST Document 62 Filed 10/24/19 Page 1 of 2



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION
15

16   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
17                 Plaintiff,                   NOTICE OF APPEARANCE BY
                                                COUNSEL
18          v.
19   GLOBAL++, et al.,                          Judge: Honorable Jon S. Tigar

20                 Defendants.
21

22

23

24

25

26

27

28

                                                      NOTICE OF APPEARANCE BY COUNSEL
                                                                 CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 62 Filed 10/24/19 Page 2 of 2



 1          TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
 2          PLEASE TAKE NOTICE that Rebecca B. Horton of Polsinelli LLP hereby appears on
 3   behalf of Defendants Ryan Hunt and Alen Hundur (“Defendants”) in the above-captioned matter.
 4          Defendants hereby request that all notices, including electronic (“ECF”) notices, given or
 5   required to be given, and all papers filed or served or required to be served in the above-
 6   captioned matter, be provided to and served upon counsel for Defendants at the address and
 7   email set forth below:
 8          Rebecca B. Horton (SBN 308052)
            rhorton@polsinelli.com
 9
            Polsinelli LLP
10          Three Embarcadero Center, Ste. 2400
            San Francisco, CA 94111
11          Tel: 415-248-2112/Fax: 415-248-2101
12

13   Dated: October 23, 2019                               Respectfully Submitted,
14                                                         POLSINELLI LLP
15

16                                                         /s/ Rebecca B. Horton
                                                   By:      Rebecca B. Horton
17
                                                           Attorneys for Defendants
18                                                         RYAN HUNT AND ALEN HUNDUR

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                                NOTICE OF APPEARANCE BY COUNSEL
                                                                           CASE NO. 3:19-cv-03425-JSC
